[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                                No. 11-11419                 ELEVENTH CIRCUIT
                                                                 JULY 11, 2012
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________
                                                                    CLERK

                      D.C. Docket No. 1:09-cv-20963-MGC

MICHAEL RAMJEAWAN,
RITIE B. RAMJEAWAN,

                                                         Plaintiffs-Appellees,

                                      versus

BANK OF AMERICA CORPORATION,

                                                         Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                                 (July 11, 2012)

Before EDMONDSON, MARTIN and COX, Circuit Judges.

PER CURIAM:

      The Plaintiffs Michael Ramjeawan and Ritie B. Ramjeawan sued the Defendant

Bank of America, N.A. for negligence and civil theft. The case was tried to a jury,
which found in favor of the Ramjeawans on the negligence counts and awarded

compensatory damages in the amount of $528,531.01 and punitive damages in the

amount of $150,000.00. The jury found in favor of the Bank on the civil theft claim.

      The Bank appeals, challenging the district court's denial of the Bank's post-trial

Fed. R. Civ. P. 50(b) motion for judgment as a matter of law, which alleged that the

Ramjeawans failed to present sufficient evidence to support the award of punitive

damages. We have considered the briefs of the parties and conclude that the district

court did not err in denying this motion.

      The Bank also contends that the district court erred in denying the Bank's

request for attorney's fees because the civil theft claim was without substantial factual

or legal support. We conclude that the denial of this motion did not constitute an

abuse of discretion.

      AFFIRMED.




                                            2